Exhibit 10.1







PATENT LICENSE




THIS AGREEMENT is made between Thermal Tech Holdings, LLC (“Licensor”), with a
principal place of business at 606 Post Road East, Ste. 591, Westport, CT 06880,
and PwrCor, Inc. (“Licensee”), with a principal place of business at 60 East
42nd St., 46th Floor, New York, NY 10165, effective as of January 30, 2017 (the
“Effective Date”).




RECITALS




1.

Licensor is the owner of the entire right, title, and interest in and to certain
inventions pertaining to renewable energy and improved energy efficiency which
form the subject matter of the Licensed Patents and Technical Information, as
defined in Article I, for use with heat conversion technology.  In an effort to
recover previously incurred and anticipated investment expenses, and in
furtherance of a profitable venture, having recognized the risks associated
therewith, Licensor seeks to enter into the present Agreement.




2.

Licensee desires to obtain certain rights under the Licensed Patents and to
acquire the right to use the Licensed Patents and Technical Information to make,
use, and sell the Licensed Products in the Licensed Territory, as defined in
Article I.







In accordance with the Recitals and for good and valuable consideration, the
sufficiency of which is acknowledged, the undersigned Parties agree as follows:




ARTICLE I

GENERAL DEFINITIONS AND RELATIONSHIPS AMONG DEFINITIONS




As used in this Agreement, the following terms shall have the meanings set forth
in the succeeding paragraphs of this Article.




1.00

Licensor and Licensee may be individually referred to as a Party and are
referred to collectively as the Parties.




1.01

Licensed Patents means U.S. App. Ser. No. 62/424,494 along with any utilities,
divisionals, continuations, reissues, reexaminations, extensions, substitutions,
renewals, inventor’s certificates, and foreign counterparts and any patent
applications and patents issuing on any patent applications claiming priority to
any of the patents and patent applications, including U.S. App. Ser. No.
62/424,494.




1.02

Technical Information means unpublished research and development information,
unpatented inventions, know-how, trade secrets, and technical data in the
possession of Licensor on the Effective Date of this Agreement that is needed to
produce Licensed Products and that Licensor has the right to provide to
Licensee.





A-1




--------------------------------------------------------------------------------




1.03

Licensed Territory means the entire world.




1.04

Licensed Products means any products and/or services that in the absence of this
Agreement would be covered by at least one of the Licensed Patents.




1.05

Net Revenue, for the purpose of computing royalties, means the gross revenues
from sublicensing of the present License and/or any and all such revenues from
sales or leasing of all Licensed Products covered by at least one of the
Licensed Patents in arm’s-length transactions with independently controlled
third parties, less trade discounts, returns, or other allowances and sales,
use, or similar taxes, to the extent that those taxes are included in the gross
revenues.




1.06

Affiliated Companies means any business entity that is in any degree beneficial
to, partially owned by, or in any way controlled by Licensee, such Affiliated
Companies not to be interpreted as including Licensor.




1.07

Prime Rate is the prime rate as published by the Wall Street Journal.




ARTICLE II

THE GRANT




2.00

Licensor grants to Licensee a nonexclusive license under the Licensed Patents to
make, have made, use, sell, offer to sell, sell for importation, import, export,
and practice the Licensed Products throughout the Licensed Territory.




2.01

Licensor grants to Licensee a fully paid-up worldwide nonexclusive license to
use the Technical Information to make, use, or sell the Licensed Products.




2.02

Licensor hereby agrees to refrain from licensing any of the Licensed Patents,
Products, and Technical Information to any competitive entity of Licensee.
 Licensor also agrees to refrain from licensing any of the Licensed Patents,
Products, and Technical Information to any entity without the prior written
consent of Licensee, such consent not to be unreasonably withheld or withheld
for any purpose unrelated to competitive considerations.




ARTICLE III

CONSIDERATION




3.00

Licensee shall pay to Licensor a royalty of five percent (5%) of the Net Revenue
of all Licensed Products covered by at least one of the Licensed Patents and
sold by Licensee and its Affiliated Companies.  




3.01

Licensee shall pay to Licensor a nonrefundable initial payment of $135,000, the
payment to be paid in full within one (1) year from the Effective Date of this
Agreement.








A-2




--------------------------------------------------------------------------------




ARTICLE IV

SUBLICENSING




4.00

Licensee shall not have the right to sublicense this Agreement without the prior
written consent of Licensor, such consent of Licensor not to be unreasonably
withheld.




ARTICLE V

TECHNICAL INFORMATION




5.00

Licensor shall within sixty (60) days of the Date of Execution of this Agreement
make available to Licensee for its own review and use the Technical Information
in Licensor’s possession related to the making, using, or selling of the
Licensed Products.




5.01

Licensee shall not disclose any unpublished Technical Information furnished by
Licensor to third parties during the term of this Agreement or any time after.
However, the Technical Information may be disclosed at any time (1) with the
prior written consent of Licensor, (2) to the extent necessary to purchasers of
Licensee's products or services, or (3) after it has become public through no
fault of Licensee or purchasers of Licensee's products or services. To the
extent that any such Technical Information is disclosed to purchasers of
Licensee's products or services, the Agreements in this Article shall be made by
Licensee to apply to and be made binding on all such parties.




5.02

Licensee shall not use any Technical Information furnished by Licensor other
than in the manufacture of Licensed Products and only during the term of this
Agreement. However, other use of the Technical Information may be made (1) with
the prior written consent of Licensor or (2) after it has become public through
no fault of Licensee or purchasers of Licensee's products or services.




5.03

Licensor represents that it has attained, effectuated and/or reviewed the
material lists, drawings, specifications, instructions, and other elements of
Technical Information to be supplied by it under this Agreement in the
manufacture of Licensed Products but does not otherwise warrant the accuracy of
this information; nor does Licensor warrant that Licensed Products produced in
accordance with such information will be free from claims of infringement of the
patents or copyrights of any third party. Licensor shall not, except as provided
in this Article, be under any liability arising out of the supplying of
information under, in connection with, or as a result of this Agreement, whether
on the basis of warranty, contract, negligence, or otherwise.




ARTICLE VI

RECORDS




6.00

Licensee agrees on behalf of itself and its Affiliated Companies to keep
accurate records for five (5) years after the years to which the records
pertain. The records must be kept in sufficient detail to enable the Net Revenue
and royalties payable by Licensee and its Affiliated Companies to be determined.
Licensee also agrees on behalf of itself and its Affiliated Companies to permit
the records to be examined from time to time during usual business hours during
the life of this Agreement and for one (1) year after its





A-3




--------------------------------------------------------------------------------




expiration or termination by authorized representatives of Licensor to the
extent necessary to verify the accuracy of the reports and payments required
under Article VII.




ARTICLE VII

REPORTS AND PAYMENTS




7.00

Licensee agrees to furnish a written report to Licensor within thirty (30) days
after the first of January, April, July, and October of each calendar year
during the life of this Agreement. The report shall set forth the number of
Licensed Products sold, leased or licensed, the Net Revenue from the sale, lease
or licensing of all Licensed Products made and sold leased or licensed by
Licensee, and permitted sublicensees and its Affiliated Companies during the
preceding quarter, and the royalties due. Each report shall be certified by an
officer of Licensee and be accompanied by a remittance, as provided in Article
III, covering the royalties then due. If no royalties are due during any period,
a written statement to that effect shall be furnished to Licensor.




7.01

Payments provided for in this Agreement, when overdue, shall bear interest at a
rate per annum equal to two percent (2%) in excess of the Prime Rate when the
payment is due and for the time period until payment is received by Licensor.




7.02

All reports and payments under this Agreement shall be made to Licensor in U.S.
currency, to Thermal Tech Holdings, LLC, unless Licensor notifies Licensee
otherwise in writing.




ARTICLE VIII

MARKING




8.00

Licensee agrees on behalf of itself and its Affiliated Companies to mark, in a
conspicuous location, any Licensed Products made, used, or sold under this
Agreement with a patent notice of the Licensed Patents in accordance with the
laws of the countries granting the Licensed Patents or as may be requested in
writing by Licensor.




ARTICLE IX

ENFORCEMENT, VALIDITY, AND MAINTENANCE




9.00

Licensee shall notify Licensor of any suspected infringement of the Licensed
Patents in the Licensed Territory. The sole right to institute a suit for
infringement rests with Licensor. Licensor has no obligation to institute any
action or suit against third parties for infringement of any Licensed Patents or
to defend any action or suit brought by a third party that challenges or
concerns the validity of Licensed Patents. Licensee agrees to cooperate with
Licensor in all respects; to have any of Licensee’s employees testify when
requested by Licensor; and to make available any records, papers, information,
specimens, and the like. Any recovery received pursuant to such a suit shall be
retained by Licensor.




9.02

Licensor shall pay for all expenses and fees in the preparation, filing,
prosecution, issuance, and maintenance of the Licensed Patents. If Licensor is
unable or unwilling to pay the expenses and fees of one or more of the Licensed
Patents, Licensor shall give





A-4




--------------------------------------------------------------------------------




Licensee sixty (60) days’ written notice. Licensee may maintain the Licensed
Patents and deduct any expenses incurred from any royalty payments due to
Licensor.




ARTICLE X

TERMINATION




10.00

Unless terminated earlier as provided in this Article, the term of this
Agreement shall be from the Effective Date until the expiration of all of the
Licensed Patents.




10.01

Licensee may terminate this Agreement at any time on ninety (90) days’ notice in
writing to Licensor.




10.02

Licensor may terminate this Agreement on ninety (90) days’ notice in writing to
Licensee for a failure of Licensee to fulfill any of its obligations under this
Agreement, or a failure of Licensee, as provided in Article III, to generate and
pay to Licensor minimum royalties in any calendar year after the year of the
award of the first of the Licensed Patents, such minimum to be based on an
aggregate Net Revenue of $500,000. However, if during the period of the notice
Licensee remedies the failure, this Agreement shall continue in full force and
effect as it would have done if notice had not been given.




10.03

This Agreement shall terminate automatically if Licensee becomes insolvent or
bankrupt, if a receiver is appointed for Licensee, or if Licensee is reorganized
for the benefit of creditors.




10.04

The termination or expiration of this Agreement shall not relieve Licensee of
its obligation to pay Licensor all royalties that have accrued up to and
including the date of termination or expiration.




10.05

Termination of this Agreement by Licensor shall in no way prejudice the rights
of Licensor to seek other remedies for the failure of Licensee.




10.06

Any delay in exercising the termination rights shall in no way prejudice the
right of Licensor to terminate for any subsequent or continuing failure of
Licensee.







ARTICLE XI

REPRESENTATIONS AND WARRANTIES




11.00

Each Party represents and warrants that it has the right, power, and authority
to enter into this Agreement and that the persons executing the Agreement have
the authority to act for and bind each Party.




11.01

Licensor represents and warrants that it has not conveyed any rights
inconsistent with the rights conveyed in the Agreement.




11.02

Licensor represents and warrants that it possesses all of the necessary
proprietary interests in the Licensed Patents to grant the license rights set
forth in this Agreement.





A-5




--------------------------------------------------------------------------------



11.03

Nothing in this Agreement shall be deemed to be a representation or warranty by
Licensor of the validity of any of the Licensed Patents or the accuracy, safety,
or usefulness for any purpose of any Technical Information made available by
Licensor.




ARTICLE XII

SEVERABILITY




12.00

If any provision of this Agreement is declared void or unenforceable or becomes
unlawful in its operation, the remainder of the Agreement shall not be affected,
and each remaining provision shall be valid and enforceable to the fullest
extent, unless the deletion of the provision would cause the Agreement to become
materially adverse to any Party, in which event the Parties shall use their
respective best efforts to arrive at an accommodation that best preserves for
the Parties the benefits and obligations of the offending provision. If a
substitute provision cannot be agreed to, arbitrators shall substitute a
provision on behalf of the Parties pursuant to Article XV.




ARTICLE XIII

NOTICES




13.00

All notices related to the Agreement shall be in writing and shall be effective
when deposited, first-class postage prepaid, in the U.S. Mail addressed to the
Parties respectively, at the following addresses. Duplicates of notices may also
be sent by facsimile transmission, e-mail or other effective corroborating
means.




Licensor:                 Thermal Tech Holdings, LLC,

606 Post Road East, Ste. 591

Westport, CT  06880

Attention: Wallace Baker




Licensee:                  PwrCor, Inc.

160 East 42nd St., Suite 4600

New York, NY 10165

Attention:  Peter Fazio




ARTICLE XIV

ASSIGNABILITY




14.00

This Agreement may be assigned by Licensor and shall inure to the benefit of his
or her heirs, successors, assigns, or other legal representatives. However, this
Agreement shall not be assignable by Licensee, except to a successor to its
entire business to which this Agreement relates, without the prior written
approval of Licensor.




ARTICLE XV

GOVERNING LAW AND ARBITRATION




15.00

This Agreement shall be construed, interpreted, and enforced in accordance with
the laws of the State of New York.








A-6




--------------------------------------------------------------------------------




15.01

Any controversy or claim arising out of or relating to this Agreement or its
breach shall be settled by an arbitration procedure by a sole arbitrator as
agreed to in writing by the Parties or, absent an agreed arbitration procedure,
within sixty (60) days of written notice to the other Party, in accordance with
the rules of the American Arbitration Association. A judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
arbitration proceedings shall take place, and the arbitration award be given in
writing, in the metropolitan area of New York City, unless the Parties agree
otherwise in writing.




ARTICLE XVI

ENTIRE UNDERSTANDING




16.00

This Agreement constitutes the entire understanding between the Parties relating
to its subject matter, supersedes all previous agreements between the Parties
with respect to its subject matter, and shall not be modified in any way except
by an instrument in writing executed by the Parties or their respective
assignees.







The Parties have executed this Agreement by their authorized representatives on
the Execution Date hereof.




Thermal Tech Holdings, LLC:







By:

/s/ Wallace R. Baker

Execution Date: December 21, 2017

      Wallace R. Baker, Manager




PwrCor, Inc.:




By:

/s/ Peter Fazio

Execution Date: December 21, 2017

      Peter Fazio, Chief Operating Officer






































A-7


